      Case 1:17-cr-00213-CRC Document 100 Filed 03/29/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                      v.                               Crim. No. 17-cr-213 (CRC)

 MUSTAFA AL-IMAM,

                              Defendant.


                                  NOTICE OF FILING

       Defendant Mustafa Al-Imam, by and through his attorney, hereby files the attached list

of proposed additional questions to be included on the juror questionnaire, to which the

government objects.


March 29, 2019                                     Respectfully submitted,

                                                   /s/ Matthew J. Peed
                                                   Matthew J. Peed (D.C. Bar 503328)
                                                   Timothy R. Clinton (D.C. Bar 497901)
                                                   CLINTON & PEED
                                                   777 Sixth St. N.W., 11th Floor
                                                   Washington, DC 20001
                                                   (202) 621-1828 (tel)
                                                   (202) 204-6320 (fax)

                                                   Counsel for Defendant Mustafa Al-Imam
